 

Exhibit 10.12

[g03jheh1fgtu000001.jpg]

May 22, 2015

Susan H. Martin

***

***

Re:

Your Employment with Invuity, Inc.

Dear Susan:

Invuity, Inc. (the “Company”) is pleased to offer you employment with the
Company on the terms described below.

1.

Position. You will serve in a full-time position as the Vice President of
Marketing starting May 26, 2015 (your “Hire Date”) and you will report to the
Company’s Chief Executive Officer, Philip Sawyer.

2.

Salary and Employee Benefits.

 

(a)

Salary. You will be paid a starting salary at the rate of $20,833 per month
(prorated for partial months), which is equivalent to an annual salary of
$250,000 payable on the Company’s regular payroll dates.

 

(b)

Bonus. You will be eligible for an annual performance incentive bonus during
your employment with the Company of up to 40% of your annual base salary.

 

(c)

Benefits. As an employee of the Company, you will be eligible to participate in
Company-sponsored benefit plans, including health, dental, vision and life
insurance, long term disability and the company sponsored 401(k) plan. You will
accrue ten (10) hours of paid time off for every full month of employment with
the Company, which equates to (15) days per year.

3.

Stock Options.

 

(a)

Option. Subject to the approval of the Company’s Board of Directors, you will be
granted an incentive stock option (the “Option”) to purchase 1,689,584 shares of
the Company’s Common Stock which is equivalent to 0.85% of the Company’s fully
diluted shares as of the date hereof.

 

(b)

Exercise Price. The exercise price per share of each such option will be equal
to the fair market value per share of the Company’s Common Stock, as determined
by the Board, as of the date the relevant option is granted.

 

(c)

Vesting. The Option will be subject to a five-year vesting period subject to
your continued employment with the Company, with twenty percent (20%) of the
shares subject to the Option on the one year anniversary of your Vesting Start
Date (as defined below), and one-sixtieth (1/60th) of the shares subject to the
Option vesting for each month of your continued service thereafter. The Option
will be governed in full by the terms and conditions of the Company’s 2005 Stock
Incentive Plan (the “Plan”) and your individual stock option agreement. The
Vesting Start Date of your Option will be your Hire Date

 

--------------------------------------------------------------------------------

Susan H. Martin

May 22, 2015

Page 2 of 4

[g03jheh1fgtu000002.jpg]

 

 

(d)

Stock Option Agreement. Each such option will be subject to the terms of the
Plan and the Company’s standard form of stock option agreement, which agreement
must be executed as a condition of the grant and exercise of each option. 

 

(e)

Double Trigger. Notwithstanding the vesting schedule set forth above in Section
(c), in the event that your employment is terminated as a result of an
Involuntary Termination within one (1) month prior to, in connection with, or
within twelve (12) months after a Change in Control and subject to your
execution of the Release described below, then:

 

(i)

100% of your stock options shall become fully vested and exercisable; and

 

(ii)

you will be paid severance payments during the six-month period following your
termination of employment equal to the monthly base salary which you were
receiving immediately prior to your termination, which payments shall be paid
monthly and otherwise in accordance with the Company’s standard payroll
practices; and

 

(iii)

if you or your dependents elect to continue your or their health insurance
coverage under COBRA following your termination, then the Company will pay your
(and your dependents’) monthly premiums under COBRA until the earliest of (i)
the close of your six-month period following your termination of employment,
(ii) the expiration of your continuation coverage under COBRA or (iii) the date
you become eligible for substantially equivalent health insurance coverage in
connection with new employment or self-employment.

 

(f)

The severance benefits in this Paragraph 3 are conditioned on your complying
with your continuing obligations to the Company (including the return of any
Company property), resigning from all positions you hold with the Company, and
signing and delivering to the Company a mutually agreeable and reasonable
release agreement releasing any claims you may then have against the Company and
its affiliates (the “Release”) and allowing the Release to become effective
within the time period provided therein (but not later than the 60th day
following your termination date) (such latest permitted date, the “Release
Deadline”), Unless the Release is timely executed by you, delivered to the
Company, and becomes effective within the required period (the date on which the
Release becomes effective, the “Release Date”), you will not receive any of the
severance payments provided or under this letter. Any severance payment owed to
you will be paid on the first regular payroll pay day following the Release Date
and will be paid according to the Company’s normal payroll policies. If the
Release Date could occur in the calendar year following the calendar year in
which your termination of employment occurs, the payment of the severance
benefits will commence on the Release Deadline.

4.

Severance. In the event that your employment is terminated without Cause or as a
result of an Involuntary Termination not in connection with a Change in Control
(as defined in the Plan) and subject to your execution of a Release, you will be
entitled to severance in an amount equivalent to three months’ salary.

5.

Relocation. In connection with your relocation from Ohio to the San Francisco
Bay Area, which is expected by the end of 2015, the Company will reimburse you
for the reasonable relocation expenses you incur or pay the expenses directly
(at your option) up to a maximum of $30,000, subject to submission to and
approval by the Company of reasonable documentation in support of such expenses.
Notwithstanding anything to the contrary contained herein, in the event either
you or the

 

--------------------------------------------------------------------------------

Susan H. Martin

May 22, 2015

Page 3 of 4

[g03jheh1fgtu000002.jpg]

 

Company terminates your employment for any reason or no reason (including
pursuant to an Involuntary Termination (as defined below)) prior to the
twelve-month anniversary of the date of your relocation, you will be required to
reimburse the Company for 100% of the relocation expense reimbursement. 

6.

Employee Inventions and Assignment Agreement; Work Authorization; No Conflicts.
You will be required as a condition of your employment with the Company, to sign
the Company’s Employee Inventions and Assignment Agreement, a copy of which is
attached to this letter. As required, by law, your employment with the Company
is also contingent upon your providing legal proof of your identify and
authorization to work in the United States. By signing this letter, you confirm
to the Company that you are under no contractual or other binding obligations
that would prohibit you from accepting this employment and performing your
duties with the Company.

7.

At-Will Employment. Your employment with the Company will be on an “at will”
basis, meaning that either you or the Company may terminate your employment at
any time for any reason or for no reason, without further obligation or
liability, subject only to the provisions of this letter. Any contrary
representation that may have been made or may be made to you at any time shall
be superseded and governed by this Section 5. This letter shall constitute the
full and complete agreement between you and the Company on the “at will” nature
of your employment, which may only be changed in an express written agreement
signed by you and a duly authorized officer of the Company.

8.

Outside Activities. While you render services to the Company, you will not
engage in any other employment, consulting or other business activity without
the prior written consent of the Company’s CEO. In addition, while you render
services to the Company, you will not assist any person or entity in competing
with the Company, in preparing to compete with the Company, or in hiring
employees or consultants of the Company.

9.

Withholding Taxes, ETC. All forms of compensation referred to in this letter are
subject to the applicable withholding and payroll taxes and other deductions
required by law, and such deductions as you and the Company may hereafter agree
in writing.

10.

Definitions. The following terms referred to in this letter shall have the
following meanings:

 

a.

“Cause” shall mean (A) your conviction of a felony, (B) your commission of any
act of fraud with response to the Company, (C) any intentional misconduct by you
that has a materially adverse effect upon the Company’s business, (D) a willful
breach by you of any of the fiduciary obligations as an officer or director of
the Company, or (E) your willful misconduct or gross negligence in performance
of your duties hereunder, including your refusal to comply in any material
respect with the legal directives of the Board so long as such directives are
not inconsistent with your position and duties.

 

b.

“Involuntary Termination” shall mean your departure from the Company other than
for Cause or your voluntary termination within sixty (60) days following your
knowledge of any of the following occurrences, to which you have not expressly
consented in writing (A) a material reduction or change in job duties,
responsibilities, and requirements; (B) a material reduction of your base salary
or target bonus (other than in connection with a general decrease in base
salaries or target bonuses for most similarly-situated employees); or (C) your
refusal to relocate the principal place for performance of Company’s duties to a
location more than forty (40) miles from the Company’s current location. Your
decision not

 

--------------------------------------------------------------------------------

Susan H. Martin

May 22, 2015

Page 4 of 4

[g03jheh1fgtu000002.jpg]

 

 

to voluntarily terminate your employment for any one of the reasons set forth in
this paragraph shall not act as a waiver of your right to voluntarily terminate
your employment for any of the reasons set forth in this paragraph. 

11.

Entire Agreement. This letter, when signed by you below and delivered to the
Company as provided below, will constitute the binding agreement by you and the
Company with respect to the matters described in this letter, superseding and
replacing in their entirety any other prior understandings or agreements,
whether oral, written or implied, between you and the Company regarding the
matters described in this letter. This agreement will be governed by the laws of
the State of California without regard to its body of law controlling conflict
of laws, will inure to benefit of and be binding upon the Company’s successor
and assigns, and your representatives, heirs, executors and administrators.

If you wish to accept this offer, please sign and date both of the enclosed
duplicate originals of this letter and return to me no later than end of
business on Monday, May 25, 2015, via fax (415-373-9396) or as a pdf by email
address shown below, or by hand, with the original to me by mail to the
Company’s principal offices set forth at the beginning of this letter.

We are looking forward to your hopefully joining the team on Tuesday, May 26,
2015. If you have any questions, please feel free to call me at (415) 655-2123.

Very truly yours,

Invuity, Inc.

 

By:

 

/s/ Philip Sawyer

Philip Sawyer, Chief Executive Officer

Email:

 

psawyer@invuity.com

I have read, and I accept, this employment offer.

 

 

Signature of Susan H. Martin

 

Date signed:

 

 

 

 